DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant has filed amended specifications on 3/11/2020 and 4/9/2020.  Specification filed on 4/9/2020 do not include the amendments to specification filed on 3/11/2020.  Applicant is advised to clarify which Specification should be included on record.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 
The claims recite a method and system to capture motion, position and/or biometric data for a subject. 
Step 2A, Prong One
Regarding Claims 1 and 19, the limitations of “determine at least one indicator of one of posture and activity of the subject based on the captured motion data, position data, and/or biometric data; analyze the at least one indicator to determine health data of the subject; and present the health data” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, a physician can determine the health of a patient by evaluating the patient in a standard checkup while also considering data that represent a patient’s motion data, position data and biometric data.  Physicians on a normal basis interpret data representing a patient’s health and make a clinical decision that would help to improve the patient’s health and wellness which can include making recommendations on improving a patient’s activity and fitness level.   If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “at least one sensor configured to capture motion data, position data, and/or biometric data associated with a subject; and a monitor configured to:” Obtaining motion data, position data, and/or biometric data for analysis are mere pre-solution activity of data gathering and processing. This pre-solution activity of data gathering and data processing using computing systems is well-understood, routine, and conventional in the field of medical practice as it is a general practice utilizing patient data, and all uses of the recited judicial exception require the pre-solution activity of data gathering.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a sensor to obtain motion data, position data, and/or biometric data to determine posture and activity amount to no more than mere pre-solution activity of data gathering and processing, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.
 	Dependent claims 8-18 and 20-23 do not add significantly more than the judicial exception explained above and inherit the same rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8 -12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “at least one sensor comprises….”, it is unclear whether only one sensor is comprised from the group listed or each one of the sensors listed has to be included amongst a group of sensors. Clarification is requested. 
Claim 8 states “determining the type of output/feedback desired”, it is unclear what is considered an output/feedback response that is desired. Additionally, there is insufficient antecedent basis for this limitation in the claim. Clarification is requested. 
Claims 9-12 discuss features including “classification rules”, “machine learning algorithms”, and “training data sets”, it is unclear which structure is utilized to carry out these actions as no structure has been recited to carry out these AI steps.  It is also unclear how the how these steps are related to the “monitor” and “analysis” steps mentioned in claim 1.  Clarification is requested.  
Claim 17 states “present a prompt of an activity”, it is unclear if this activity is the same activity as referred in Claim 1 line 5 or a different activity altogether that is suggested to the user to perform based on health data.  Clarification is requested.  
Claim 18 states “recorder configured to facilitate the collection of labeled training data”, it is unclear what is referred to as “labeled training data” and how it is attained and utilized within the context of the invention as a whole and specifically in relation to the monitor. Additionally, there is insufficient antecedent basis for “the collection of labeled training data” within the claim. Clarification is requested.  
Claim 21 recites the limitation "the at least one sensor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (U.S Publication No. 2019/0103007).

In regards to Claims 1 and 22, Tan teaches  a system comprising: at least one sensor configured to capture motion data (Para 5), position data, and/or biometric data associated with a subject; and a monitor configured to: determine at least one indicator of one of posture and activity of the subject based on the captured motion data, position data, and/or biometric data (Para 6 – 12, determination of activity and posture of the patient); analyze the at least one indicator to determine health data of the subject (Para 6 – 12, is the user walking, standing, laying down); and present the health data (Para 194, display notification that the user has fallen).

In regards to Claims 2 and 20, Tan teaches the system of claim 1, wherein the at least one indicator comprises one of an indicator of laying, an indicator of reclining, an indicator of sitting (para 67), an indicator of standing (para 11), and indicator of walking (para 7), activity or inactivity (para 101), and sleep quality.

In regards to Claims 3 and 21, Tan teaches the system of claim 1, wherein the at least one sensor comprises an accelerometer (para 24), a gyroscope (Para 46), a heart monitor, a beacon component, a position sensor.

In regards to Claims 4, Tan teaches the system of claim 1, wherein the monitor comprises one of a computing device, a smartphone, a tablet computer, and a smartwatch (Para 107-108, computer system, smartwatch, mobile device).

In regards to Claim 5, Tan teaches the system of claim 1, wherein the at least sensor is configured to be attached to one of the subject's body, clothing, head, torso, arms and/or legs while capturing the motion and/or position and/or other biometric data (Para 6, Para 112).

In regards to Claim 6, Tan teaches the system of claim 1, wherein the monitor is configured to: log a plurality of captured motion data, position data, and/or biometric data associated with the subject over a period of time (para 5, determination of motion data based on first, second and third time intervals); analyze the log of the plurality of captured motion data, position data, and/or biometric data to determine feedback for correcting activity of the subject (Para 5, based on the motion data correlating to the time intervals determine if the patient has fallen); and present the determined feedback (Para 5, notify the patient that they have fallen).

In regards to Claims 7 and 22, Tan teaches the system of claim 1, wherein the monitor is configured to: determine, for the subject, a movement category among a plurality of movement categories based on the captured motion data, position data, and/or biometric data (Para 101, categorize what the user is doing walking, running, sitting, activity); determine feedback for the subject based on the movement category (Para 102 – determine if the user has fallen); and present the determined feedback (Para 102 – notify of fall/alert).

In regard to Claim 8, Tan teaches the system of claim 7, wherein the monitor is configured to determine the movement category by determining the type of output/feedback desired (Para 102 – 105, determination of the type of output/alert needed based on the determination of the fall and change of motion).

In regard to Claim 9, Tan teaches the system of claim 8, wherein one or more classification rules are set based on one or more machine learning algorithms trained on one or more training examples and existing training data sets from the subject and/or other subjects (Para 134 – 136, activity classifier used with machine learning).

In regards to Claim 10, Tan teaches the system of claim 9, wherein training data is collected and labeled for use in machine learning algorithms (Para 102, user information is stored for future analysis, Para 136, comparison of user data to server data for activity classifier).

In regards to Claim 11, Tan teaches the system of claim 8, wherein one or more classification rules are set based on one or more machine learning algorithms trained on one or more training examples (Para 134, machine learning use for activity classifier, Para 136 – training examples of population, 138 – statistical model for classification.)

In regards to Claim 12, Tan teaches the system of claim 8, wherein the monitor is configured to use a predetermined machine learning tool and technique for training a classifier to make decisions based on labeled training data (Para 137, machine learning with known techniques).

In regards to Claim 13, Tan teaches The system of claim 1, wherein the monitor is configured to: determine a first posture an d/or activity of the subject based on motion data, position data, and/or biometric data captured at a first time period (Para 5, second interval is the first time period); determine a second posture and/or activity of the subject based on motion data, position data, and/or biometric data captured at a second time period, wherein the second time period occurs subsequent to the first time period (Para 5, first interval is second time period); compare the first posture and/or activity with the second posture and/or activity; and determine the health data based on the comparison (para 5, comparison of the second and first interval motion activity determines if user has fallen).

In regards to Claim 14, Tan teaches the system of claim 1, further comprising a user interface configured to present the health data (para 15, display on mobile device which is user interface, Para 196).


In regards to Claim 15, Tan teaches the system of claim 14, wherein the user interface comprises a display, and wherein the monitor is configured to control the display to display the health data (Para 15, Para 194, 196).

In regards to Claim 16, Tan teaches the system of claim 1, wherein the monitor is configured to present a recommendation of an activity goal for the subject based on the health data (Para 153 – determination of user state, Para 178 – based on the nature of the fall a corresponding response is garnered).

In regards to Claim 17, Tan teaches the system of claim 1, wherein the monitor is configured to present a prompt of an activity for the subject based on the health data (Para 196 – prompts asking the user that they have fallen and need assistance to get up).

In regards to Claim 18, Tan teaches the system of claim 1 further comprising a recorder configured to facilitate the collection of labeled training data (para 288 memory storage in computing device, para 102 storage of information for future analysis in regards to user fall).

In regards to Claim 23, Tan teaches the method of claim 22, further comprising determining the movement category by applying one or more classification algorithms (Para 132 – 134, activity classifier based on motion data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 8, 2022